Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered.

Response to Arguments
Regarding the 35 USC 103 rejection, Examiner respectfully disagrees with Applicant’s assertions. Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior art rejection for any teachings or matter specifically challenged in the argument. The claims are rejected under a new grounds of rejection. See the detailed rejection below.
Accordingly, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25 and 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Rosztoczy et al. (US 20180101612 A1) in view of Chanasyk et al. (US 11315052 B2) and in view of Skaaksrud (US 20150349917 A1).

Regarding claim 21, Rosztoczy teaches a method for automatically tracking activities of a given worker (Figs. 2, 12-14), the method comprising: 
for each of a plurality of beacon transmitters capable of wirelessly transmitting a unique beacon identification a limited distance range ([0038-0040] teach each asset, such as a tractor, spreader, planter, etc and the personnel operating the equipment, may be associated in the database with a unique id, wherein these assets are wireless devices that emit a signal with the unique ID, wherein [0041] teaches the beacon may be attached to the asset, wherein [0003] teaches the farm assets include the GPS location data or only the ID is emitted and the mobile device receives the broadcast and generates location data, and wherein [0046] teach beacons have a range; see also: [0078-0079]),
associating the unique beacon identification for the beacon transmitter with a respective piece of equipment that the beacon transmitter is located on ([0038-0040] teach each asset, such as a tractor, spreader, planter, etc and the personnel operating the equipment, may be associated in the database with a unique id, wherein the signal may be a transmission identifying the farming asset to which the beacon is attached, wherein these assets are wireless devices that emit a signal with the unique ID, wherein [0041] teaches the beacon may be attached to the asset, as well as in [0075] teaches a beacon is physically attached to equipment and can generate, broadcast, and transmit signals; see also: [0003, 0037]);
detecting, on a wireless device associated with the given worker ([0047] teaches a mobile device of an operator and a tractor with a beacon that broadcast their respective device emitter ID, wherein the mobile device of the operator may determine the proximity (i.e. limited distance range) of the device to the tractor, as well as in [0075] teaches the client software application, such as an app on the equipment operator’s mobile device, can include a pairing algorithm that pairs each operator with a beacon, wherein the beacon is physically attached to the equipment used by the operator; see also: [0003, 0037]),
a unique beacon identification wirelessly transmitted from one or more beacon transmitters when the wireless device is at a distance within the limited distance range to the one or more beacon transmitters located on a respective one or more pieces of equipment (Fig. 2 and [0047] teaches a tractor with a beacon and a mobile device of an operator that broadcast their respective device emitter ID and GPS location data, wherein the mobile device of the operator may determine the proximity (i.e. limited distance range) of the device to the tractor, wherein [0075] teaches the client software application, such as an app on the equipment operator’s mobile device, can include a pairing algorithm that pairs each operator with a beacon, wherein the beacon is physically attached to the equipment used by the operator, wherein [0003] teaches the mobile phone receives the farm asset ID broadcast and generate a location for it, and wherein [0039] teaches each asset has a unique ID; see also: [0037]);
subsequent to continuously detecting the unique beacon identification from the one or more beacon transmitters… ([0075] teaches the app running on the operator’s mobile device can include a pairing algorithm that pairs each operator with a beacon, wherein each beacon of the equipment and implement in use by the operator can transmit signals, wherein [0047] teaches the beacon for tractor 1 and the mobile device for the operator may broadcast their respective device emitter ID and GPS location, wherein the operator’s mobile device can determine the proximity of the device to the tractor, wherein if the proximity is within a defined threshold proximity for a certain period of time, then the device and tractor are associated with a specific activity or operation, and wherein [0046] teaches any beacons can identify all sensors within range and generate an adaptive window of device to filter out noise, such as transmitted data not relevant to a farm activity or operation, such as other auxiliary equipment unassociated with the activity or operation; see also: [0037], Claim 1),
preparing a first message identifying the one or more unique beacon identifications ([0075] teaches the app running on the operator’s mobile device can include a pairing algorithm that pairs each operator with a beacon, wherein each beacon of the equipment and implement in use by the operator can transmit signals including heartbeat data featuring GPS signals, wherein [0076] teaches the client software of the app on the operator’s mobile device can transmit the real time heartbeat data of the beacon on the equipment in use by the operator (i.e. first message); see also: [0037]);
responsive to the first message ([0076-0078] teach the server receives the raw, real time heartbeat data from the client software, wherein the heartbeat data can be used to coordinate heartbeat events; see also: [0079-0082]), 
utilizing the association between the unique beacon identifications and the respective pieces of equipment to determine the one or more pieces of equipment the associated wireless device is within the limited distance range to ([0046-0047] teach the server processes may include algorithms to identify assets that are paired or otherwise coupled during a farming activity, wherein if the proximity of the operator’s mobile device and the tractor is within the defined threshold proximity (i.e. limited distance range) for a certain period of time, the server may pair/couple the mobile device operator and the tractor, wherein the server may identify all sensors within range of the other beacons and filter out noise not relevant to a farm activity or operation, as well as in Fig. 1 and [0037-0038] teach the database may associate each asset used in farming activity or operation with a unique identifier, wherein assets include farm equipment such as tractors, planters, as well as the personnel that operate the farm equipment; see also: [0060]);
associating the determined one or more pieces of equipment as being utilized by the given worker ([0046-0047] teach the server processes may include algorithms to identify assets that are paired or otherwise coupled during a farming activity, wherein if the proximity of the operator’s mobile device and the tractor is within the defined threshold proximity for a certain period of time, the server may pair/couple the mobile device operator and the tractor, as well as in Fig. 1 and [0037-0038] teach the database may associate each asset used in farming activity or operation with a unique identifier, wherein assets include farm equipment such as tractors, planters, as well as the personnel that operate the farm equipment, which can be stored as a database record with one or more workers and one or more pieces of equipment);
receiving GPS coordinates for the associated wireless device ([0042] teaches the GPS can receive the GPS location data for the tractor operator, as well as in [0003] teaches receiving GPS location data including coordinates from farm workers, as well as in [0039-0040] teach the wireless devices can transmit GPS location data including coordinates and heading; see also: [0043-0047, 0075]);
responsive to the GPS coordinates for the associated wireless device, determining a location of the associated wireless device ([0042-0043] teach the server can receive the GPS location data identifying one or more GPS locations for the tractor operator, wherein [0044-0045] teach the GPS location data is analyzed to determine work or management zone areas the GPS data applies to, wherein the work or management zones include fields, a parking lot, maintenance areas, a road, and more, and wherein [0048-0049] teach the work or management zone may represent a physical space within which work is happening on the farm; see also: [0047, 0067, 0075]);
associating the determined location to the given worker ([0067] teaches viewing data in real time to identify the current activity of operators, wherein [0050] teaches receiving different heartbeats containing GPS location information that are within the defined work or management zone, wherein [0051-0052] teach the server processes may calculate a farming activity or operation based on the number of heartbeats within the window that fall inside a given work or management zone, wherein [0060] teaches eliminating false positives, such as a farm vehicle traversing through a zone for transport during the course of a day; see also: [0046]);
responsive to the determined one or more pieces of equipment and the determined location being associated to the given worker ([0058] teaches the server processes may define the details of a farming activity or operation using generated a virtual management zone, pre-defined work zone, the turns and GPS location data with the work zones, wherein [0059-0060] teach the server processes may identify a collection of GPS location data associated with a beacon and farm equipment within an identified work or management zone; see also: [0056-0057, 0061-0064]), 
determining an activity being performed by the given worker according to a database which maps defined associations between activities and different combinations of equipment and locations ([0048] teaches the server can combine or overlay data to identify a farming activity or operation, wherein the data includes work or management zones representing physical work space on the farm, as well as coordinates of the zones, and GPS data including an agent-based location history, where the agents include assets such as farming machinery, personnel operating the machinery, and more, as well as in [0044] teaches the server can identify farm activities or operations by overlaying the GPS location data from various farm assets over the area that defines the work and management zones within the farm, wherein [0056-0057] teach the server processes may use the GPS location data, as well as stored identified turn detail data, to identify virtual work zones that include a subdivision of a predefined existing work zone, such as a field divided in such a way as to grow different crops that require different farming operations at different times, including turns, wherein the server then executes overlay software modules that aggregate all identified turns with beacon IDs and associated farm equipment, then analyzes existing work zone data to determine if the boundary intersects an existing work zone, wherein [0061] teaches the server may identify the specific goal and purpose behind the farming activity or operation, such as if the individual is using a spreader, then the user is probably throwing fertilizer; see also: [0050-0052, 0058, 0067, 0100-0102]);
identifying the determined activity as being initiated by the given worker ([0058-0059] teach the server can identify a start of a farming activity or operation by executing a backtracking algorithm to identify a first turn that overlaps a work zone, wherein the 80% of turns of the GPS location data points exist within the same work zone, as well as in [0061-0062] teach identifying a start time for an operation, as well as in [0051] teaches the server processes calculate a farming activity or operation start based on the number of heartbeats within the window that fall inside a given work or management zone; see also: [0046-0047, 0105]);
and disassociating the determined at least one piece of equipment from being utilized by the given worker ([0061-0062] teach identifying the end time for the operation, as well as the date the activity or operation was completed, as well as in [0097] teaches performing feature segmentation to generate features including farming with active operation, stationary, and traveling to or from machine transport, which further includes the start/stop data, duration data, and distance of each category performed).
However, Rosztoczy does not explicitly teach subsequent to continuously detecting the unique beacon identification from the one or more beacon transmitters for a first predetermined time period; determining that at least one previously detected unique beacon identification identified in the first message is no longer being detected by the associated wireless device when the associated wireless device is no longer within the limited distance range to a respective one or more beacon transmitters; subsequent to continuously not-detecting the at least one previously detected unique beacon identification for a second predetermined time period, preparing a second message identifying the at least one unique beacon identification; responsive to the second message, utilizing the association between the unique beacon identifications and the respective pieces of equipment to determine the at least one piece of equipment the associated wireless device is no longer within the limited distance range to. 
From the same or similar field of endeavor, Chanasyk teaches determining that at least one previously detected unique beacon identification identified in the first message is no longer being detected by the associated wireless device when the associated wireless device is no longer within the limited distance range to a respective one or more beacon transmitters (Fig. 3 and Col 14 lines 9-23 teach the server receives a message (i.e. first message) from the tracking unit 216 (Fig. 2, “216”) of equipment 1 pertaining to the detection of nearby identification devices, wherein the presence of additional equipment units, such as a second equipment unit, proximate the first equipment unit is detected by sensing the identification sensor of the additional equipment units in proximity to the first equipment unit, wherein Fig. 4 and Col 16 lines 17-38 teach the first equipment monitors the presence of the second equipment unit in its proximity until a disappearance of the additional equipment unit from an area proximate to the first equipment is detected, wherein the first equipment fails to detect the identification device and ends the interval of time of continued presence of the additional equipment in proximity to the first equipment; see also: Col 15 lines 50-59, Col 16 lines 39-67); 
subsequent to continuously not-detecting the at least one previously detected unique beacon identification for a second predetermined time period (Fig. 4 and Col 16 lines 17-38 teach the first equipment monitors the presence of the second equipment unit in its proximity until a disappearance of the additional equipment unit from an area proximate to the first equipment is detected, wherein the first equipment fails to detect the identification device and ends the interval of time of continued presence of the additional equipment in proximity to the first equipment; see also: Col 15 lines 50-59, Col 17 line 63 to Col 18 line 14),
preparing a second message identifying the at least one unique beacon identification (Col 15 lines 29-49 teach the first equipment can determine a transfer event has occurred based on data received from equipment units, wherein the transfer occurs between a first equipment unit and the second equipment unit, and wherein this can be transmitted to the server, wherein Fig. 4 and Col 16 lines 17-38 teach the first equipment monitors the presence of the second equipment unit in its proximity until a disappearance of the additional equipment unit from an area proximate to the first equipment is detected, wherein the first equipment fails to detect the identification device and ends the interval of time of continued presence of the additional equipment in proximity to the first equipment, wherein Col 13 lines 37-63 teach the server can receive real-time inventory data from equipment units deployed in the harvesting operation, or the data is transmitted by the equipment units only after a transfer event has occurred; see also: Fig. 3);
responsive to the second message (Col 15 lines 29-49 teach the first equipment can determine a transfer event has occurred based on data received from equipment units, wherein the transfer occurs between a first equipment unit and the second equipment unit, and wherein this can be transmitted to the server, wherein Col 13 lines 37-63 teach the server can receive real-time inventory data from equipment units deployed in the harvesting operation, or the data is transmitted by the equipment units only after a transfer event has occurred; see also: Figs. 3-4, Col 16 lines 17-38),
utilizing the association between the unique beacon identifications and the respective pieces of equipment to determine the at least one piece of equipment the associated wireless device is no longer within the limited distance range to (Col 15 lines 29-49 teach the first equipment can determine a transfer event has occurred based on data received from equipment units, wherein the transfer occurs between a first equipment unit and the second equipment unit, and wherein this can be transmitted to the server, wherein Fig. 4 and Col 16 lines 17-39 teach a disappearance of the additional equipment from the area proximate the first equipment unit is detected, which is indicated by the end of a time interval of continued presence of the additional equipment in proximity to the first equipment, wherein Col 16 39-67 teach determining a change in the quantity of the crop contained in the first equipment between the time of the first appearance and the time of disappearance, wherein a transfer event is created and associated with the first and additional equipment units based on the updated quantity of crop associated with the first equipment and the quantity of crop associated to the additional equipment unit; see also: Col 18 lines 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosztoczy to incorporate the teachings of Chanasyk to include determining that at least one previously detected unique beacon identification identified in the first message is no longer being detected by the associated wireless device when the associated wireless device is no longer within the limited distance range to a respective one or more beacon transmitters; subsequent to continuously not-detecting the at least one previously detected unique beacon identification for a second predetermined time period, preparing a second message identifying the at least one unique beacon identification; responsive to the second message, utilizing the association between the unique beacon identifications and the respective pieces of equipment to determine the at least one piece of equipment the associated wireless device is no longer within the limited distance range to. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).
Rosztoczy discloses subsequent to continuously detecting the unique beacon identifiers from the one or more beacon transmitters (see above). However, the combination of Rosztoczy and Chanasyk does not explicitly teach subsequent to continuously detecting the unique beacon identification from the one or more beacon transmitters for a first predetermined time period.
From the same or similar field of endeavor, Skaaksrud teaches subsequent to continuously detecting the unique beacon identification from the one or more beacon transmitters for a first predetermined time period ([0137] teaches nodes can be associated with a person and a piece of equipment, such as in [1376] teaches monitoring a piece of equipment and a hierarchical node for monitoring a piece of equipment, such as farm equipment including wirelessly monitoring operator time on a combine harvester machine as it gathers crops, wherein [0396] teaches determining a node’s location through proximity including analyzing the signal patterns between a master node and an ID node, wherein a threshold may be set for association based on an observed message count within a specific time period, as well as in [0299-0301] teach as a node moves within a wireless network, it may associate itself with a new node, such as in Fig. 8 and [0302-0304] teach the ID node will advertise its signal for at least 5 minutes before it allows another node to connect to it, wherein after the non-connectable interval elapses (i.e. predetermined time period), then the node will move into the ID node general advertising state and can receive requests from the master node in response to the ID node broadcast, as well as in [0325-0326] teach after the transition from the non-connectable interval to the general advertising state, the master node may respond and ask for further information from ID node A, wherein once the master node receives the requested information from ID node A, it may then communicate with the server to notify the server of its passive association with ID node A, and wherein the ID node A can then traverse down part of the transit path while remaining associated with the master node; see also: Figs. 9& 25, [0140, 0308, 0328, 0355-0361, 0396, 1154, 1183]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy and Chanasyk to incorporate the teachings of Skaaksrud to include subsequent to continuously detecting the unique beacon identification from the one or more beacon transmitters for a first predetermined time period. One would have been motivated to do so in order to improve the method for determining a node’s location through proximity by including a set threshold for association based on an observed message count within a specific time period, thus improving the quality of data relied upon for location determination and filtering outlying observations (Skaaksrud, [0396]). By incorporating the teachings of Skaaksrud, one would have been able to improve an adaptive, context-aware wireless node network in order to better determine the location of a person and equipment in a wireless network while the items move along a path, thus enhancing logistics operations that rely upon a wireless node network (Skaaksrud, [0136-0137]).

Regarding claim 22, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 21 above.
However, Rosztoczy does not explicitly teach further comprising responsive to the determined one or more pieces of equipment being associated with the given worker, communicating with the given worker via the associated wireless device to confirm the given worker is utilizing the associated one or more pieces of equipment.  
From the same or similar field of endeavor, Chanasyk further teaches further comprising responsive to the determined one or more pieces of equipment being associated with the given worker (Col 8 line 38 to Col 9 line 7 teach the tracking unit can detect an additional equipment unit in proximity of the first equipment unit, wherein the tracking unit can present one or more data received or calculated by the tracking unit to the human operator, wherein the interface allows the operator to enter various commands, as well as in Col 15 line 60 to Col 16 line 16 teach identifying an additional equipment near the first piece of equipment, wherein based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more; see also: wherein Col 13 lines 25-36),
communicating with the given worker via the associated wireless device to confirm the given worker is utilizing the associated one or more pieces of equipment (Col 8 line 38 to Col 9 line 7 teach the tracking unit can detect an additional equipment unit in proximity of the first equipment unit, wherein the tracking unit can present one or more data received or calculated by the tracking unit to the human operator, wherein the interface allows the operator to enter various commands, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more, wherein Col 18 lines 31-40 teach a user interface to display alerts and receive commands from the operator including live updates, which can be received by the server, as well as in Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein the alarm alerts the operator of the equipment unit to prevent mixture of the crop types, as well as in Col 13 lines 10-20 teach one or more equipment units can be updated based on crop transfer events that can be manually updated by the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy, Chanasyk, and Skaaksrud to incorporate the further teachings of Chanasyk to include further comprising responsive to the determined one or more pieces of equipment being associated with the given worker, communicating with the given worker via the associated wireless device to confirm the given worker is utilizing the associated one or more pieces of equipment. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).

Regarding claim 23, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 21 above.
However, Rosztoczy does not explicitly teach further comprising responsive to the determined activity being performed by the given worker being identified as being initiated, communicating with the given worker via the associated wireless device to confirm the given worker is performing the determined activity.  
From the same or similar field of endeavor, Chanasyk further teaches further comprising responsive to the determined activity being performed by the given worker being identified as being initiated (Col 8 line 38 to Col 9 line 7 teach a tracking unit can present one or more data received or calculated by the tracking unit to the human operator, wherein the interface allows the operator to enter various commands, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more, as well as in Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment; see also: Col 13 lines 25-36), 
communicating with the given worker via the associated wireless device to confirm the given worker is performing the determined activity (Col 8 line 38 to Col 9 line 7 teach the tracking unit can detect an additional equipment unit in proximity of the first equipment unit, wherein the tracking unit can present one or more data received or calculated by the tracking unit to the human operator, wherein the interface allows the operator to enter various commands, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more, wherein Col 18 lines 31-40 teach a user interface to display alerts and receive commands from the operator including live updates, which can be received by the server, as well as in Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein the alarm alerts the operator of the equipment unit to prevent mixture of the crop types, as well as in Col 13 lines 10-20 teach one or more equipment units can be updated based on crop transfer events that can be manually updated by the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy, Chanasyk, and Skaaksrud to incorporate the further teachings of Chanasyk to include further comprising responsive to the determined activity being performed by the given worker being identified as being initiated, communicating with the given worker via the associated wireless device to confirm the given worker is performing the determined activity. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).

Regarding claim 24, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 21 above.
However, Rosztoczy does not explicitly teach further comprising responsive to the determining the activity being performed by the given worker: utilizing information defined for different activities to determine input desired from the given worker related to the determined activity; and requesting the input from the given worker via the associated wireless device.  
From the same or similar field of endeavor, Chanasyk further teaches further comprising responsive to the determining the activity being performed by the given worker: utilizing information defined for different activities to determine input desired from the given worker related to the determined activity (Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein Col 16 lines 17-26 teach after detecting the appearance of the additional equipment unit in proximity of the first equipment unit and where there is not a mismatch of crop types, the crop can be transferred; see also: Col 8 line 38 to Col 9 line 7, Col 13 lines 25-36); 
and requesting the input from the given worker via the associated wireless device (Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein Col 16 lines 17-26 teach after detecting the appearance of the additional equipment unit in proximity of the first equipment unit and where there is not a mismatch of crop types, the crop can be transferred, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more, as well as in Col 18 lines 31-40 teach a user interface to display alerts and receive commands from the operator including live updates, which can be received by the server, and wherein Col 13 lines 10-20 teach one or more equipment units can be updated based on crop transfer events that can be manually updated by the user; see also: Col 8 line 38 to Col 9 line 7, Col 13 lines 10-20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy, Chanasyk, and Skaaksrud to incorporate the further teachings of Chanasyk to include further comprising responsive to the determining the activity being performed by the given worker: utilizing information defined for different activities to determine input desired from the given worker related to the determined activity; and requesting the input from the given worker via the associated wireless device. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).

Regarding claim 25, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 21 above.
However, Rosztoczy does not explicitly teach further comprising responsive to the determined activity being performed by the given worker being identified as being initiated, communicating with the given worker via the associated wireless device to gather information related to the determined activity.  
From the same or similar field of endeavor, Chanasyk further teaches further comprising responsive to the determined activity being performed by the given worker being identified as being initiated (Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment associated with the first equipment unit, it has been determined that there is a mismatch in crop types between the two pieces of equipment; see also: Col 8 line 38 to Col 9 line 7, Col 13 lines 25-36, Col 16 lines 17-26), communicating with the given worker via the associated wireless device to gather information related to the determined activity (Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein Col 16 lines 17-26 teach after detecting the appearance of the additional equipment unit in proximity of the first equipment unit and where there is not a mismatch of crop types, the crop can be transferred, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more, as well as in Col 18 lines 31-40 teach a user interface to display alerts and receive commands from the operator including live updates, which can be received by the server, and wherein Col 13 lines 10-20 teach one or more equipment units can be updated based on crop transfer events that can be manually updated by the user; see also: Col 8 line 38 to Col 9 line 7, Col 13 lines 10-20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy, Chanasyk, and Skaaksrud to incorporate the further teachings of Chanasyk to include further comprising responsive to the determined activity being performed by the given worker being identified as being initiated, communicating with the given worker via the associated wireless device to gather information related to the determined activity. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).

Regarding claim 28, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 21 above.
Rosztoczy further teaches further comprising defining in said database a coordinate mapping defining one or more geo-fences around a respective one or more areas of interest (Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay machinery information, location history, and more, in order to identify a farming activity when a threshold density of GPS data exists within the management zone within the perimeter of the defined farm, wherein [0099] teaches fields, field boundaries, management zones, management zone mappings, field operations, and more can be used to create an operations center mapping, as well as in [0084-0086] teach the server stores management zones and can correlate locations with boundaries of the stores geospatial boundaries for each field or other geospatial management zone; see also: [0097, 0105]), 
wherein the determining the location includes determining when the location of the associated wireless device is within one of the respective one or more areas of interest defined in said database ([0097] teaches the server may further analyze identified and stored data in order to determine the personnel associated with the operation and the one or more management zones, such as farms or fields, wherein Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay the personnel operating the machinery, location history, and more, in order to identify a farming activity when a threshold density of GPS data exists within the management zone within the perimeter of the defined farm, as well as in [0057-0058] teach identifying a start of a farming activity by identifying the movement that overlaps with a management zone along with the timestamp data received from the GPS location data point to determine the start time for the operation, as well as in [0051-0052] teach identifying the number of heartbeats within a defined window that fall inside a given work or management zone, and wherein [0060] teaches the algorithms used to identify a window of activity can eliminate false positives, such as a farm vehicle traversing through a zone for transport during the course of the day; see also: [0056-0058, 0084-0086, 0097-0099, 0105]), 
and associating the determined one of the respective one or more areas of interest to the given worker  ([0097] teaches the server may further analyze identified and stored data in order to determine the personnel associated with the operation and the one or more management zones, such as farms or fields, wherein Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay personnel operating the machinery, location history, and more, in order to identify a farming activity when a threshold density of GPS data exists within the management zone within the perimeter of the defined farm, as well as in [0057-0058] teach identifying a start of a farming activity by identifying the movement that overlaps with a management zone along with the timestamp data received from the GPS location data point to determine the start time for the operation, as well as in [0051-0052] teach identifying the number of heartbeats within a defined window that fall inside a given work or management zone, and wherein [0060] teaches the algorithms used to identify a window of activity can eliminate false positives, such as a farm vehicle traversing through a zone for transport during the course of the day; see also: [0056-0058, 0084-0086, 0097-0099, 0105]).  

Regarding claim 29, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 28 above.
Rosztoczy further teaches wherein the respective one or more areas of interest include at least one of fields ([0045] teaches the work or management zones include two farm fields), lots ([0045] teaches the work or management zones includes a parking lot), stores ([0045] teaches the work or management zones includes a farm storage asset and maintenance area).  

Regarding claim 30, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 28 above.
Rosztoczy further teaches wherein the determining the activity being performed by the given worker includes determining the activity being performed by the given worker according to the database which maps defined associations between activities and different combinations of equipment and areas of interest (Fig. 3 and [0048] teaches the server can combine or overlay data to identify a farming activity or operation, wherein the data includes work or management zones representing physical work space on the farm, as well as coordinates of the zones, and GPS data including an agent-based location history, where the agents include assets such as farming machinery, personnel operating the machinery, and more, as well as in [0044] teaches the server can identify farm activities or operations by overlaying the GPS location data from various farm assets over the area that defines the work and management zones within the farm, wherein [0056-0057] teach the server processes may use the GPS location data, as well as stored identified turn detail data, to identify virtual work zones that include a subdivision of a predefined existing work zone, such as a field divided in such a way as to grow different crops that require different farming operations at different times, including turns, wherein the server then executes overlay software modules that aggregate all identified turns with beacon IDs and associated farm equipment, then analyzes existing work zone data to determine if the boundary intersects an existing work zone (i.e. defined association), wherein [0061] teaches the server may identify the specific goal and purpose behind the farming activity or operation, such as if the individual is using a spreader, then the user is probably throwing fertilizer; see also: [0050-0052, 0058, 0067, 0100-0102]).  

Regarding claim 31, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 30 above.
Rosztoczy further teaches wherein the determining the location includes determining when the location exits the determined one of the respective one or more areas of interest that the location was previously identified as being within ([0059] teaches that the server may identify 80% of the GPS location data points within the last two turns as being outside of the work or management zone, as well as in [0049] teaches the server may identify farm activity “windows” based on GPS location data as being outside a work or management zone); 
and further comprising, responsive to the determination the location has exited the determined one of the respective one or more areas of interest ([0059] teaches that the server may identify the end of the farming activity by identifying 80% of the GPS location data points within the last two turns as being outside of the work or management zone, as well as in [0049] teaches the server may identify farm activity “windows” based on GPS location data as being outside a work or management zone), 
identifying the determined activity as being completed by the given worker ([0059] teaches that the server may identify the end of the farming activity by identifying 80% of the GPS location data points within the last two turns as being outside of the work or management zone; see also: [0049]).

Regarding claim 32, Rosztoczy teaches a system for automatically tracking activities of a given worker (Fig. 1), the system comprising: a plurality of beacon transmitters associated with and located on a respective plurality of pieces of equipment ([0038-0040] teach each asset, such as a tractor, spreader, planter, etc., may be associated in the database with a unique id, wherein these assets are wireless devices that emit a signal with the unique ID, wherein the signal may be a transmission identifying the farming asset to which the beacon is attached, wherein [0041] teaches the beacon may be attached to the asset, and wherein [0046] teach beacons have a range; see also: [0078-0079]), 
wherein the plurality of beacon transmitters are capable of wirelessly transmitting respective unique beacon identifications a limited distance range ([0038-0040] teach each asset, such as a tractor, spreader, planter, etc and the personnel operating the equipment, may be associated in the database with a unique id, wherein these assets are wireless devices that emit a signal with the unique ID, wherein the signal may be a transmission identifying the farming asset to which the beacon is attached, wherein [0041] teaches the beacon may be attached to the asset, and wherein [0046] teach beacons have a range; see also: [0075, 0078-0079]); 
a wireless device associated with and utilized and carried by the given worker ([0047] teaches a mobile device of an operator of equipment, as well as in [0038-0040] teach each asset, such as the personnel operating the farming equipment, etc., may be associated in the database with a unique id, wherein these assets are wireless devices that emit a signal with the unique ID, wherein [0041] teaches the beacon may be attached to the asset, and wherein [0046] teach beacons have a range; see also: [0078-0079]), wherein the wireless device is configured to: Page 6
detect the wirelessly transmitted unique beacon identifications from one or more of the plurality of beacon transmitters when the wireless device is at a distance within the limited distance range to the one or more of the plurality of beacon transmitters located on one or more of the respective plurality of pieces of equipment (Fig. 2 and [0047] teaches a tractor with a beacon and a mobile device of an operator that broadcast their respective device emitter ID and GPS location data, wherein the mobile device of the operator may determine the proximity (i.e. limited distance range) of the device to the tractor, wherein [0075] teaches the client software application, such as an app on the equipment operator’s mobile device, can include a pairing algorithm that pairs each operator with a beacon, wherein the beacon is physically attached to the equipment used by the operator,  wherein [0003] teaches the mobile phone receives the farm asset ID broadcast and generate a location for it, and wherein [0039] teaches each asset has a unique ID; see also: [0037]); 
prepare a first message identifying the one or more unique beacon identifications being detected by the wireless device ([0075] teaches the app running on the operator’s mobile device can include a pairing algorithm that pairs each operator with a beacon, wherein each beacon of the equipment and implement in use by the operator can transmit signals including heartbeat data featuring GPS signals, wherein [0076] teaches the client software of the app on the operator’s mobile device can transmit the real time heartbeat data of the beacon on the equipment in use by the operator (i.e. first message); see also: [0037]), 
responsive to continuously detecting the one or more wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters… ([0075] teaches the app running on the operator’s mobile device can include a pairing algorithm that pairs each operator with a beacon, wherein each beacon of the equipment and implement in use by the operator can transmit signals, wherein [0047] teaches the beacon for tractor 1 and the mobile device for the operator may broadcast their respective device emitter ID and GPS location, wherein the operator’s mobile device can determine the proximity of the device to the tractor, wherein if the proximity is within a defined threshold proximity for a certain period of time, then the device and tractor are associated with a specific activity or operation, and wherein [0046] teaches any beacons can identify all sensors within range and generate an adaptive window of device to filter out noise, such as transmitted data not relevant to a farm activity or operation, such as other auxiliary equipment unassociated with the activity or operation; see also: [0037], Claim 1); 
and capture GPS coordinates for the wireless device ([0042] teaches the GPS can receive the GPS location data for the tractor operator, as well as in [0003] teaches receiving GPS location data including coordinates from farm workers, as well as in [0039-0040] teach the wireless devices can transmit GPS location data including coordinates and heading; see also: [0043-0047, 0075]); 
and a server configured to (Fig. 1 and [0068] teach a server that executes steps; see also: [0034-0037]): 
define, for the respective unique beacon identifications for the plurality of beacon transmitters (Fig. 1 and [0039-0040] teach each asset is associated in the database with a unique ID, wherein the wireless devices that emits a signal with the unique id that identifies the farming asset to which the beacon is attached, wherein the table below [0039] teaches the beacon id is associated with an asset id), 
parameters about the respective plurality of pieces of equipment the plurality of beacon transmitters are associated with and located on ([0037-0039] teach the data storage includes data identifying the assets used in farming activities or operations, such as a beacon attached to a tractor, wherein the database may associated each asset used in a farming activity with a unique identifier, wherein [0105] teaches the server may infer and generate business intelligence from the stored farming operation, wherein the server may monitor the attached devices of equipment in conjunction with pairing algorithms running on apps associated with an operator’s mobile device in order to determine a location of the equipment and implements with an LTBE beacon, wherein Fig. 14 and [0098-0101] teach creating and storing the farming operation context data by combining farming operation data with operation center mappings and equipment mappings, wherein integrating the data from identified farming operations into the equipment link and operations mappings to generate a reporting layer that combines the identified activities with the equipment layer mapping, wherein [0061] teaches a report can identify a name for the activity and the purpose, such as if they are using a spreader, they are probably throwing fertilizer; see also: [0038-0041, 0065-0067]); 
determine one or more of the respective plurality of pieces of equipment responsive to receipt of the first message identifying the one of more unique beacon identifications and the defined parameters for the unique beacon identifications ([0046-0047] teach the server processes may include algorithms to identify assets that are paired or otherwise coupled during a farming activity, wherein if the proximity of the operator’s mobile device and the tractor is within the defined threshold proximity for a certain period of time, the server may pair/couple the mobile device operator and the tractor, wherein [0037-0039] teach the data storage includes data identifying the assets used in farming activities or operations, such as a beacon attached to a tractor, wherein the database may associated each asset used in a farming activity with a unique identifier, wherein [0105] teaches the server may infer and generate business intelligence from the stored farming operation, wherein the server may monitor the attached devices of equipment in conjunction with pairing algorithms running on apps associated with an operator’s mobile device in order to determine a location of the equipment and implements with an LTBE beacon, wherein Fig. 14 and [0098-0101] teach creating and storing the farming operation context data by combining farming operation data with operation center mappings and equipment mappings, wherein integrating the data from identified farming operations into the equipment link and operations mappings to generate a reporting layer that combines the identified activities with the equipment layer mapping, wherein [0061] teaches a report can identify a name for the activity and the purpose, such as if they are using a spreader, they are probably throwing fertilizer; see also: [0038-0041, 0065-0067]); Page 7
associate the determined one or more of the respective plurality of pieces of equipment as being utilized by the given worker ([0046-0047] teach the server processes may include algorithms to identify assets that are paired or otherwise coupled during a farming activity, wherein if the proximity of the operator’s mobile device and the tractor is within the defined threshold proximity for a certain period of time, the server may pair/couple the mobile device operator and the tractor, as well as in [0105] teaches the server may infer and generate business intelligence from the stored farming operation, wherein [0115] teaches the server can map the incoming data to the data stored for the farming operation to map the context data to the operation type, as well as in [0065-0067] teach utilizing the heartbeat data from equipment and operators to identify farming operations and associated context including the associated equipment and operators being involved in farming operations); 
determine a location of the wireless device responsive to receipt of the GPS coordinates from the wireless device ([0039-0040] teach the wireless devices can transmit GPS location data including coordinates and heading, wherein [0042-0043] teach the server can receive the GPS location data identifying one or more GPS locations for the tractor operator, wherein [0044-0045] teach the GPS location data is analyzed to determine work or management zone areas the GPS data applies to, wherein the work or management zones include fields, a parking lot, maintenance areas, a road, and more, and wherein [0048-0049] teach the work or management zone may represent a physical space within which work is happening on the farm; see also: [0003, 0047, 0067, 0075]); 
associate the determined location to the given worker ([0067] teaches viewing data in real time to identify the current activity of operators, wherein [0050] teaches receiving different heartbeats containing GPS location information that are within the defined work or management zone, wherein [0051-0052] teach the server processes may calculate a farming activity or operation based on the number of heartbeats within the window that fall inside a given work or management zone, wherein [0060] teaches eliminating false positives, such as a farm vehicle traversing through a zone for transport during the course of a day; see also: [0046]); 
map defined associations between activities and different combinations of equipment and locations in a database (Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay machinery information, location history, and more, in order to identify a farming activity when a threshold density of GPS data exists within the management zone within the perimeter of the defined farm, as well as in [0105] teaches the server may infer and generate business intelligence from the stored farming operation, wherein the server may monitor the attached devices of equipment in conjunction with pairing algorithms running on apps associated with an operator’s mobile device in order to determine a location of the equipment and implements with an LTBE beacon, wherein the sever can compare the location with farming data stored in the storage to identify one or more key location boundaries for fields on the farm, wherein Fig. 14 and [0100-0101] teach integrating the data from identified farming operations into the equipment link and operations mappings to generate a reporting layer that combines the identified activities with the equipment layer mapping, wherein [0115] teaches the server can map the incoming data to the data stored for the farming operation to map the context data to the operation type, as well as in [0065-0067] teach utilizing the heartbeat data from equipment and operators to identify farming operations and associated context including the associated equipment and operators being involved in farming operations, which can map the received data to an identified operation); 
responsive to the determined one or more respective pieces of equipment and the determined location being associated to the given worker ([0058] teaches the server processes may define the details of a farming activity or operation using generated a virtual management zone, pre-defined work zone, the turns and GPS location data with the work zones, wherein [0059-0060] teach the server processes may identify a collection of GPS location data associated with a beacon and farm equipment within an identified work or management zone; see also: [0056-0057, 0061-0064]), determine an activity being performed by the given worker according to the database of defined associations (Fig. 3 and [0048] teaches the server can combine or overlay data to identify a farming activity or operation, wherein the data includes work or management zones representing physical work space on the farm, as well as coordinates of the zones, and GPS data including an agent-based location history, where the agents include assets such as farming machinery, personnel operating the machinery, and more, as well as in [0044] teaches the server can identify farm activities or operations by overlaying the GPS location data from various farm assets over the area that defines the work and management zones within the farm, wherein [0056-0057] teach the server processes may use the GPS location data, as well as stored identified turn detail data, to identify virtual work zones that include a subdivision of a predefined existing work zone, such as a field divided in such a way as to grow different crops that require different farming operations at different times, including turns, wherein the server then executes overlay software modules that aggregate all identified turns with beacon IDs and associated farm equipment, then analyzes existing work zone data to determine if the boundary intersects an existing work zone (i.e. defined association), wherein [0061] teaches the server may identify the specific goal and purpose behind the farming activity or operation, such as if the individual is using a spreader, then the user is probably throwing fertilizer; see also: [0050-0052, 0058, 0067, 0100-0102]); 
identify the determined activity as being initiated by the given worker ([0058-0059] teach the server can identify a start of a farming activity or operation by executing a backtracking algorithm to identify a first turn that overlaps a work zone, wherein the 80% of turns of the GPS location data points exist within the same work zone, as well as in [0061-0062] teach identifying a start time for an operation, as well as in [0051] teaches the server processes calculate a farming activity or operation start based on the number of heartbeats within the window that fall inside a given work or management zone; see also: [0046-0047, 0105]);
and disassociate the determined at least one piece of equipment from being utilized by the given worker  ([0061-0062] teach identifying the end time for the operation, as well as the date the activity or operation was completed, as well as in [0097] teaches performing feature segmentation to generate features including farming with active operation, stationary, and traveling to or from machine transport, which further includes the start/stop data, duration data, and distance of each category performed).
However, Rosztoczy does not explicitly teach responsive to continuously detecting the one or more wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters for a first predetermined time period; prepare a second message identifying at least one unique beacon identification that was included in the first message that is no longer being detected by the wireless device, responsive to continuously not-detecting the at least one previously detected unique beacon identification from the respective at least one beacon transmitter for a second predetermined time period; determine at least one of the respective plurality of pieces of equipment responsive to receipt of the second message identifying at least one unique beacon identification that was included in the first message and the defined parameters for the unique beacon identifications.
From the same or similar field of endeavor, Chanasyk teaches prepare a second message identifying at least one unique beacon identification that was included in the first message that is no longer being detected by the wireless device (Fig. 3 and Col 14 lines 9-23 teach the server receives a message (i.e. first message) from the tracking unit 216 (Fig. 2, “216”) of equipment 1 pertaining to the detection of nearby identification devices, wherein the presence of additional equipment units, such as a second equipment unit, proximate the first equipment unit is detected by sensing the identification sensor of the additional equipment units in proximity to the first equipment unit, wherein Col 15 lines 29-49 teach the first equipment can determine a transfer event has occurred based on data received from equipment units, wherein the transfer occurs between a first equipment unit and the second equipment unit, and wherein this can be transmitted to the server, wherein Fig. 4 and Col 16 lines 17-38 teach the first equipment monitors the presence of the second equipment unit in its proximity until a disappearance of the additional equipment unit from an area proximate to the first equipment is detected, wherein the first equipment fails to detect the identification device and ends the interval of time of continued presence of the additional equipment in proximity to the first equipment, wherein Col 13 lines 37-63 teach the server can receive real-time inventory data from equipment units deployed in the harvesting operation, or the data is transmitted by the equipment units only after a transfer event has occurred; see also: Fig. 3), 
responsive to continuously not-detecting the at least one previously detected unique beacon identification from the respective at least one beacon transmitter for a second predetermined time period (Fig. 4 and Col 16 lines 17-38 teach the first equipment monitors the presence of the second equipment unit in its proximity until a disappearance of the additional equipment unit from an area proximate to the first equipment is detected, wherein the first equipment fails to detect the identification device and ends the interval of time of continued presence of the additional equipment in proximity to the first equipment; see also: Col 15 lines 50-59, Col 17 line 63 to Col 18 line 14); 
determine at least one of the respective plurality of pieces of equipment responsive to receipt of the second message identifying at least one unique beacon identification that was included in the first message and the defined parameters for the unique beacon identifications (Fig. 3 and Col 14 lines 9-23 teach the server receives a message (i.e. first message) from the tracking unit 216 (Fig. 2, “216”) of equipment 1 pertaining to the detection of nearby identification devices, wherein the presence of additional equipment units, such as a second equipment unit, proximate the first equipment unit is detected by sensing the identification sensor of the additional equipment units in proximity to the first equipment unit, wherein Fig. 4 and Col 16 lines 17-38 teach the first equipment monitors the presence of the second equipment unit in its proximity until a disappearance of the additional equipment unit from an area proximate to the first equipment is detected, wherein the first equipment fails to detect the identification device and ends the interval of time of continued presence of the additional equipment in proximity to the first equipment; see also: Col 15 lines 50-59, Col 16 lines 39-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosztoczy to incorporate the teachings of Chanasyk to include prepare a second message identifying at least one unique beacon identification that was included in the first message that is no longer being detected by the wireless device, responsive to continuously not-detecting the at least one previously detected unique beacon identification from the respective at least one beacon transmitter for a second predetermined time period; determine at least one of the respective plurality of pieces of equipment responsive to receipt of the second message identifying at least one unique beacon identification that was included in the first message and the defined parameters for the unique beacon identifications. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).
Rosztoczy discloses subsequent to continuously detecting the unique beacon identifiers from the one or more beacon transmitters (see above). However, the combination of Rosztoczy and Chanasyk does not explicitly teach responsive to continuously detecting the one or more wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters for a first predetermined time period.
From the same or similar field of endeavor, Skaaksrud teaches responsive to continuously detecting the one or more wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters for a first predetermined time period ([0137] teaches nodes can be associated with items, such as a person and a piece of equipment, such as in [1376] teaches monitoring a piece of equipment and a hierarchical node for monitoring a piece of equipment, such as farm equipment including wirelessly monitoring operator time on a combine harvester machine as it gathers crops, wherein [0396] teaches determining a node’s location through proximity including analyzing the signal patterns between a master node and an ID node, wherein a threshold may be set for association based on an observed message count within a specific time period, as well as in [0299-0301] teach as a node moves within a wireless network, it may associate itself with a new node, such as in Fig. 8 and [0302-0304] teach the ID node will advertise its signal for at least 5 minutes before it allows another node to connect to it, wherein after the non-connectable interval elapses, then the node will move into the ID node general advertising state and can receive requests from the master node in response to the ID node broadcast, as well as in [0325-0326] teach after the transition from the non-connectable interval to the general advertising state, the master node may respond and ask for further information from ID node A, wherein once the master node receives the requested information from ID node A, it may then communicate with the server to notify the server of its passive association with ID node A, and wherein the ID node A can then traverse down part of the transit path while remaining associated with the master node; see also: Figs. 9 & 25, [0140, 0308, 0328, 0355-0361, 0396, 1154, 1183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy and Chanasyk to incorporate the teachings of Skaaksrud to include responsive to continuously detecting the one or more wirelessly transmitted unique beacon identifications from the respective one or more beacon transmitters for a first predetermined time period. One would have been motivated to do so in order to improve the method for determining a node’s location through proximity by including a set threshold for association based on an observed message count within a specific time period, thus improving the quality of data relied upon for location determination and filtering outlying observations (Skaaksrud, [0396]). By incorporating the teachings of Skaaksrud, one would have been able to improve an adaptive, context-aware wireless node network in order to better determine the location of a person and equipment in a wireless network while the items move along a path, thus enhancing logistics operations that rely upon a wireless node network (Skaaksrud, [0136-0137]).

Regarding claim 33, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 32 above.
However, Rosztoczy does not explicitly teach wherein the server is further configured to: responsive to the association of the determined one or more of the respective plurality of pieces of equipment to the given worker, communicate with the wireless device to confirm the given worker is utilizing the associated one or more of the respective plurality of pieces of equipment; and responsive to the identification of the determined activity for the given worker, communicate with the wireless device to confirm the given worker is performing the determined activity.
From the same or similar field of endeavor, Chanasyk further teaches wherein the server is further configured to: responsive to the association of the determined one or more of the respective plurality of pieces of equipment to the given worker (Col 8 line 38 to Col 9 line 7 teach the tracking unit can detect an additional equipment unit in proximity of the first equipment unit, wherein the tracking unit can present one or more data received or calculated by the tracking unit to the human operator, wherein the interface allows the operator to enter various commands, as well as in Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more; see also: wherein Col 13 lines 25-36), 
communicate with the wireless device to confirm the given worker is utilizing the associated one or more of the respective plurality of pieces of equipment (Col 8 line 38 to Col 9 line 7 teach the tracking unit can detect an additional equipment unit in proximity of the first equipment unit, wherein the tracking unit can present one or more data received or calculated by the tracking unit to the human operator, wherein the interface allows the operator to enter various commands, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more, wherein Col 18 lines 31-40 teach a user interface to display alerts and receive commands from the operator including live updates, which can be received by the server, as well as in Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein the alarm alerts the operator of the equipment unit to prevent mixture of the crop types, as well as in Col 13 lines 10-20 teach one or more equipment units can be updated based on crop transfer events that can be manually updated by the user); 
and responsive to the identification of the determined activity for the given worker (Col 8 line 38 to Col 9 line 7 teach a tracking unit can present one or more data received or calculated by the tracking unit to the human operator, wherein the interface allows the operator to enter various commands, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more, as well as in Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment; see also: Col 13 lines 25-36), 
communicate with the wireless device to confirm the given worker is performing the determined activity (Col 8 line 38 to Col 9 line 7 teach the tracking unit can detect an additional equipment unit in proximity of the first equipment unit, wherein the tracking unit can present one or more data received or calculated by the tracking unit to the human operator, wherein the interface allows the operator to enter various commands, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more, wherein Col 18 lines 31-40 teach a user interface to display alerts and receive commands from the operator including live updates, which can be received by the server, as well as in Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein the alarm alerts the operator of the equipment unit to prevent mixture of the crop types, as well as in Col 13 lines 10-20 teach one or more equipment units can be updated based on crop transfer events that can be manually updated by the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy, Chanasyk, and Skaaksrud to incorporate the further teachings of Chanasyk to include wherein the server is further configured to: responsive to the association of the determined one or more of the respective plurality of pieces of equipment to the given worker, communicate with the wireless device to confirm the given worker is utilizing the associated one or more of the respective plurality of pieces of equipment; and responsive to the identification of the determined activity for the given worker, communicate with the wireless device to confirm the given worker is performing the determined activity. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).

Regarding claim 34, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 32 above.
However, Rosztoczy does not explicitly teach wherein the server is further configured to: define information to be collected for different activities; and responsive to the identification of the determined activity for the given worker, communicate with the wireless device to gather the information for the determined activity from the given worker.
From the same or similar field of endeavor, Chanasyk further teaches wherein the server is further configured to: define information to be collected for different activities (Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation, addition or removal of one or more operator IDs that are to be tracked in the harvesting operation, etc, wherein Col 18 lines 31-40 teach a user interface to display alerts and receive commands from the operator including live updates, which can be received by the server, and wherein Col 13 lines 10-20 teach one or more equipment units can be updated based on crop transfer events that can be manually updated by the user; see also: Col 8 line 38 to Col 9 line 7, Col 13 lines 10-20); 
and responsive to the identification of the determined activity for the given worker, communicate with the wireless device to gather the information for the determined activity from the given worker (Col 15 line 60 to Col 16 line 16 teach that based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein Col 16 lines 17-26 teach after detecting the appearance of the additional equipment unit in proximity of the first equipment unit and where there is not a mismatch of crop types, the crop can be transferred, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more, as well as in Col 18 lines 31-40 teach a user interface to display alerts and receive commands from the operator including live updates, which can be received by the server, and wherein Col 13 lines 10-20 teach one or more equipment units can be updated based on crop transfer events that can be manually updated by the user; see also: Col 8 line 38 to Col 9 line 7, Col 13 lines 10-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy, Chanasyk, and Skaaksrud to incorporate the further teachings of Chanasyk to include wherein the server is further configured to: define information to be collected for different activities; and responsive to the identification of the determined activity for the given worker, communicate with the wireless device to gather the information for the determined activity from the given worker. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).

Regarding claim 35, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 32 above.
Rosztoczy further teaches wherein the server is further configured to: define in the database a coordinate mapping defining one or more geo-fences around a respective one or more areas of interest (Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay machinery information, location history, and more, in order to identify a farming activity when a threshold density of GPS data exists within the management zone within the perimeter of the defined farm, wherein [0099] teaches fields, field boundaries, management zones, management zone mappings, field operations, and more can be used to create an operations center mapping, as well as in [0084-0086] teach the server stores management zones and can correlate locations with boundaries of the stores geospatial boundaries for each field or other geospatial management zone; see also: [0097, 0105]);
determine if the location associated with the given worker is within one of the respective one or more areas of interest ([0097] teaches the server may further analyze identified and stored data in order to determine the personnel associated with the operation and the one or more management zones, such as farms or fields, wherein Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay the personnel operating the machinery, location history, and more, in order to identify a farming activity when a threshold density of GPS data exists within the management zone within the perimeter of the defined farm, as well as in [0057-0058] teach identifying a start of a farming activity by identifying the movement that overlaps with a management zone along with the timestamp data received from the GPS location data point to determine the start time for the operation, as well as in [0051-0052] teach identifying the number of heartbeats within a defined window that fall inside a given work or management zone, and wherein [0060] teaches the algorithms used to identify a window of activity can eliminate false positives, such as a farm vehicle traversing through a zone for transport during the course of the day; see also: [0056-0058, 0084-0086, 0097-0099, 0105]); 
and responsive to the determined one or more respective pieces of equipment and the determined area of interest ([0046-0047] teach the server may pair/couple the mobile device operator and the tractor, as well as in [0075] teaches the operator’s mobile device can include a pairing algorithm that pairs each operator with a beacon, wherein each beacon of the equipment and implement in use by the operator can transmit signals including heartbeat data featuring GPS signals, and wherein [0046-0047] teach pairing the operator to the tractor; see also: [0056-0064]), 
determine an activity being performed by the given worker according to the database of defined associations ([0060-0061] teach the server can identifying a specific goal or purpose associated with a farming activity or operation, wherein the server can generate a report identifying a name for the activity or operation, the purpose of the operation, the work or management zone affected by the activity or operation, the farm assets or equipment used for the activity or operation, the name of the equipment operator, the timing for the activity, wherein the operations and activities may be distinguished to assign various activities to groupings of GPS location data, such as farming operation activities, transport activities, etc., wherein, for example, it can be determined that if the operator is using a spreader, it can inferred that they are throwing fertilizer, as well as in [0057-0058] teach identifying a start of a farming activity by identifying the movement that overlaps with a management zone along with the timestamp data received from the GPS location data point to determine the start time for the operation,  as well as in Fig. 3 and [0048] teach the server may combine and overlay machinery information, location history, and more, in order to identify a farming activity within the management zone within the perimeter of the defined farm; see also: [0050-0051]).  

Regarding claim 36, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 32 above.
However, Rosztoczy does not explicitly teach wherein the server is further configured to communicate with the wireless device to provide specific work orders to the given worker.
From the same or similar field of endeavor, Chanasyk further teaches wherein the server is further configured to communicate with the wireless device to provide specific work orders to the given worker (Col 11 lines 27-41 teach the server receives various commands from end user devices including dispatch commands to be sent to operators operating equipment in the field, as well as in Col 17 lines 51-62 teach alerting a supervisor device to investigate a potential crop loss event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy, Chanasyk, and Skaaksrud to incorporate the further teachings of Chanasyk to include wherein the server is further configured to communicate with the wireless device to provide specific work orders to the given worker. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).

Regarding claim  37, Rosztoczy teaches a method for automatically tracking activities of a given worker (Figs. 2, 12-14), the method comprising: defining in a database, for each of a plurality of beacon transmitters capable of wirelessly transmitting a unique beacon identification a limited distance range ([0038-0040] teach each asset, such as a tractor, spreader, planter, etc and the personnel operating the equipment, may be associated in the database with a unique id, wherein these assets are wireless devices that emit a signal with the unique ID, wherein the signal may be a transmission identifying the farming asset to which the beacon is attached, wherein [0041] teaches the beacon may be attached to the asset, and wherein [0046] teach beacons have a range; see also: [0078-0079]), 
parameters about a respective piece of equipment the beacon transmitter is associated with and located on  (Fig. 14 and [0098-0101] teach storing the farming operation context data by combining farming operation data with operation center mappings and equipment mappings, wherein the stored data integrates data from identified farming operations into equipment links and operations mappings to generate a reporting layer, as well as in [0061] teaches a report can identify a name for the activity and the purpose, such as if they are using a spreader, they are probably throwing fertilizer, and wherein [0037-0039] teach the data storage includes data identifying the assets used in farming activities or operations, such as a beacon attached to a tractor, wherein the database may associate each asset used in a farming activity with a unique identifier; see also: [0040-0041, 0065-0067, 0105]); 
defining in the database, one or more geo-fences around a respective one or more areas of interest (Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay machinery information, location history, and more, in order to identify a farming activity when a threshold density of GPS data exists within the management zone within the perimeter of the defined farm, wherein [0099] teaches fields, field boundaries, management zones, management zone mappings, field operations, and more can be used to create an operations center mapping, as well as in [0084-0086] teach the server stores management zones and can correlate locations with boundaries of the stores geospatial boundaries for each field or other geospatial management zone; see also: [0097, 0105]);
defining in the database, activities associated with different combinations of pieces of equipment and areas of interest (Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay machinery information, location history, and more, in order to identify a farming activity when a threshold density of GPS data exists within the management zone within the perimeter of the defined farm, as well as in [0105] teaches the server may infer and generate business intelligence from the stored farming operation, wherein the server may monitor the attached devices of equipment in conjunction with pairing algorithms running on apps associated with an operator’s mobile device in order to determine a location of the equipment and implements with an LTBE beacon, wherein the server can compare the location with farming data stored in the storage to identify one or more key location boundaries for fields on the farm, wherein Fig. 14 and [0100-0101] teach integrating the data from identified farming operations into the equipment link and operations mappings to generate a reporting layer that combines the identified activities with the equipment layer mapping, wherein [0099] teaches fields, field boundaries, management zones, management zone mappings, field operations, and more can be used to create an operations center mapping; see also: [0065-0067, 0115]); 
detecting, on a wireless device associated with the given worker ([0047] teaches a mobile device of an operator and a tractor with a beacon that broadcast their respective device emitter ID, wherein the mobile device of the operator may determine the proximity (i.e. limited distance range) of the device to the tractor, as well as in [0075] teaches an app on the equipment operator’s mobile device; see also: [0003, 0037]), 
a unique beacon identification wirelessly transmitted from one or more of the plurality of beacon transmitters when the wireless device is at a distance within the limited distance range to the one or more of the plurality of beacon transmitters (Fig. 2 and [0047] teaches a tractor with a beacon and a mobile device of an operator that broadcast their respective device emitter ID and GPS location data, wherein the mobile device of the operator may determine the proximity (i.e. limited distance range) of the device to the tractor, wherein [0075] teaches the client software application, such as an app on the equipment operator’s mobile device, can include a pairing algorithm that pairs each operator with a beacon, wherein the beacon is physically attached to the equipment used by the operator, wherein [0039] teaches each asset has a unique ID, and wherein [0003] teaches the mobile phone receives the farm asset ID broadcast and generates a location for it; see also: [0037]), 
subsequent to continuously detecting the unique beacon identification from the one or more of the plurality of beacon transmitters… ([0075] teaches the app running on the operator’s mobile device can include a pairing algorithm that pairs each operator with a beacon, wherein each beacon of the equipment and implement in use by the operator can transmit signals, wherein [0047] teaches the beacon for tractor 1 and the mobile device for the operator may broadcast their respective device emitter IDs, wherein the operator’s mobile device can determine the proximity of the device to the tractor, wherein if the proximity is within a defined threshold proximity for a certain period of time, then the device and tractor are associated with a specific activity or operation, and wherein [0046] teaches any beacons can identify all sensors within range and generate an adaptive window of device to filter out noise, such as transmitted data not relevant to a farm activity or operation, such as other auxiliary equipment unassociated with the activity or operation, and wherein [0003] teaches the mobile phone receives the farm asset ID broadcast and generates a location for it; see also: [0003, 0037], Claim 1), 
preparing a first message identifying the one or more unique beacon identifications ([0075] teaches the operator’s mobile device can include a pairing algorithm that pairs each operator with a beacon, wherein each beacon of the equipment and implement in use by the operator can transmit signals including heartbeat data featuring GPS signals, wherein [0003] teaches the mobile phone receives the farm asset ID broadcast and generate a location for it, wherein [0076] teaches the client software of the app on the operator’s mobile device can transmit the real time heartbeat data of the beacon on the equipment in use by the operator (i.e. first message); see also: [0037]); 
responsive to the first message identifying the one or more unique beacon identifications and the defined parameters for the respective plurality of pieces of equipment ([0076-0078] teach the server receives the raw, real time heartbeat data from the client software, wherein the heartbeat data can be used to coordinate heartbeat events, and wherein [0003] teaches the mobile phone receives the farm asset ID broadcast and generate a location for it; see also: [0079-0082]), 
determining one or more of the respective plurality of pieces of equipment the associated wireless device is within the limited distance range to ([0075] teaches the operator’s mobile device can include a pairing algorithm that pairs each operator with a beacon, wherein each beacon of the equipment and implement in use by the operator can transmit signals including heartbeat data featuring GPS signals, as well as in [0046-0047] teach the server identifies assets that are paired or otherwise coupled during a farming activity, wherein if the proximity of the operator’s mobile device and the tractor is within the defined threshold proximity (i.e. limited distance range) for a certain period of time, the server may pair/couple the mobile device operator and the tractor, as well as in [0037-0038] teach the database may associate each asset used in farming activity or operation with a unique identifier, wherein assets include farm equipment such as tractors, planters, as well as the personnel that operate the farm equipment; see also: [0060]); 
associating the determined one or more of the plurality of pieces of equipment as being utilized by the given worker ([0075] teaches the operator’s mobile device can include a pairing algorithm that pairs each operator with a beacon, wherein each beacon of the equipment and implement in use by the operator can transmit signals including heartbeat data featuring GPS signals, wherein [0046-0047] teach the server processes may include algorithms to identify assets that are paired or otherwise coupled during a farming activity, wherein if the proximity of the operator’s mobile device and the tractor is within the defined threshold proximity for a certain period of time, the server may pair/couple the mobile device operator and the tractor); 
receiving GPS coordinates for the associated wireless device  ([0042] teaches the GPS can receive the GPS location data for the tractor operator, as well as in [0003] teaches receiving GPS location data including coordinates from farm workers, as well as in [0039-0040] teach the wireless devices can transmit GPS location data including coordinates and heading; see also: [0043-0047, 0075]); 
responsive to the GPS coordinates for the associated wireless device and the defined one or more geo-fences (Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay machinery information, location history, and more, in order to identify a farming activity within the management zone within the perimeter of the defined farm, as well as in [0056-0058] teach the server can use the GPS location data to identify the virtual work or management zones, wherein there are a plurality of existing work or management zones that have defined boundaries, as well as in [0084-0086] teach the server stores management zones and can correlate locations with boundaries of the stores geospatial boundaries for each field or other geospatial management zone, as well as in [0099] teaches fields, field boundaries, management zones, management zone mappings, field operations, and more can be used to create an operations center mapping; see also: [0097, 0105]),
determining when the given worker is within one of the respective one or more areas of interest ([0097] teaches the server may further analyze identified and stored data in order to determine the personnel associated with the operation and the one or more management zones, such as farms or fields, wherein Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay machinery information, location history, and more, in order to identify a farming activity when a threshold density of GPS data exists within the management zone within the perimeter of the defined farm, as well as in [0057-0058] teach identifying a start of a farming activity by identifying the movement that overlaps with a management zone along with the timestamp data received from the GPS location data point to determine the start time for the operation, as well as in [0051-0052] teach identifying the number of heartbeats within a defined window that fall inside a given work or management zone, and wherein [0060] teaches the algorithms used to identify a window of activity can eliminate false positives, such as a farm vehicle traversing through a zone for transport during the course of the day; see also: [0056-0058, 0084-0086, 0097-0099, 0105]);
responsive to the association of the one or more pieces of equipment to the given worker ([0046-0047] teach the server may pair/couple the mobile device operator and the tractor, as well as in [0075] teaches the operator’s mobile device can include a pairing algorithm that pairs each operator with a beacon, wherein each beacon of the equipment and implement in use by the operator can transmit signals including heartbeat data featuring GPS signals, and wherein [0046-0047] teach pairing the operator to the tractor; see also: [0056-0064]), the determination the given worker is within the one of the respective one or more areas of Page 11interest and the defined activity associations ([0060] teaches the server assigns various activities to the groupings of GPS location data, wherein the algorithms used to identify a window of activity can eliminate false positives, such as a farm vehicle traversing through a zone for transport during the course of the day, wherein Fig. 3 and [0048] teach the database stores virtually constructed work or management zones that represent the physical space within which work occurs on the farm, wherein the zones include a pre-defined data structure with coordinates, wherein the server may combine and overlay machinery information, location history, and more, in order to identify a farming activity within the management zone within the perimeter of the defined farm, as well as in [0057-0058] teach identifying a start of a farming activity by identifying the movement that overlaps with a management zone along with the timestamp data received from the GPS location data point to determine the start time for the operation, as well as in [0051-0052] teach identifying the number of heartbeats within a defined window that fall inside a given work or management zone, wherein [0105] teaches the server may infer and generate business intelligence from the stored farming operation, wherein the server may monitor the attached devices of equipment in conjunction with pairing algorithms running on apps associated with an operator’s mobile device in order to determine a location of the equipment and implements with an LTBE beacon, wherein the server can compare the location with farming data stored in the storage to identify one or more key location boundaries for fields on the farm; see also: [0056, 0084-0086, 0097-0099, 0105]), 
determining an activity being performed by the given worker ([0060-0061] teach the server can identifying a specific goal or purpose associated with a farming activity or operation, wherein the server can generate a report identifying a name for the activity or operation, the purpose of the operation, the work or management zone affected by the activity or operation, the farm assets or equipment used for the activity or operation, the name of the equipment operator, the timing for the activity, wherein the operations and activities may be distinguished to assign various activities to groupings of GPS location data, such as farming operation activities, transport activities, etc., wherein, for example, it can be determined that if the operator is using a spreader, it can inferred that they are throwing fertilizer, as well as in [0057-0058] teach identifying a start of a farming activity by identifying the movement that overlaps with a management zone along with the timestamp data received from the GPS location data point to determine the start time for the operation,  as well as in Fig. 3 and [0048] teach the server may combine and overlay machinery information, location history, and more, in order to identify a farming activity within the management zone within the perimeter of the defined farm,; see also: [0050-0051]); 
 identifying the determined activity as being initiated by the given worker ([0058-0059] teach the server can identify a start of a farming activity or operation by executing a backtracking algorithm to identify a first turn that overlaps a work zone, wherein the 80% of turns of the GPS location data points exist within the same work zone, as well as in [0061-0062] teach identifying a start time for an operation, as well as in [0051] teaches the server processes calculate a farming activity or operation start based on the number of heartbeats within the window that fall inside a given work or management zone; see also: [0046-0047, 0105]);
and disassociating the determined at least one piece of equipment from being utilized by the given worker  ([0061-0062] teach identifying the end time for the operation, as well as the date the activity or operation was completed, as well as in [0097] teaches performing feature segmentation to generate features including farming with active operation, stationary, and traveling to or from machine transport, which further includes the start/stop data, duration data, and distance of each category performed).
However, Rosztoczy does not explicitly teach subsequent to continuously detecting the unique beacon identification from the one or more of the plurality of beacon transmitters for a first predetermined time period, determining that at least one previously detected unique beacon identification identified in the first message is no longer being detected by the associated wireless device when the associated wireless device is no longer within the limited distance range to a respective one or more beacon transmitters; subsequent to continuously not-detecting the at least one previously detected unique beacon identification for a second predetermined time period, preparing a second message identifying the at least one unique beacon identification; responsive to the second message and the defined parameters for the respective plurality of pieces of equipment, determining the at least one piece of equipment the associated wireless device is no longer within the limited distance range to.
From the same or similar field of endeavor, Chanasyk teaches determining that at least one previously detected unique beacon identification identified in the first message is no longer being detected by the associated wireless device when the associated wireless device is no longer within the limited distance range to a respective one or more beacon transmitters (Fig. 3 and Col 14 lines 9-23 teach the server receives a message (i.e. first message) from the tracking unit 216 (Fig. 2, “216”) of equipment 1 pertaining to the detection of nearby identification devices, wherein the presence of additional equipment units, such as a second equipment unit, proximate the first equipment unit is detected by sensing the identification sensor of the additional equipment units in proximity to the first equipment unit, wherein Fig. 4 and Col 16 lines 17-38 teach the first equipment monitors the presence of the second equipment unit in its proximity until a disappearance of the additional equipment unit from an area proximate to the first equipment is detected, wherein the first equipment fails to detect the identification device and ends the interval of time of continued presence of the additional equipment in proximity to the first equipment; see also: Col 15 lines 50-59, Col 16 lines 39-67); 
subsequent to continuously not-detecting the at least one previously detected unique beacon identification for a second predetermined time period (Fig. 4 and Col 16 lines 17-38 teach the first equipment monitors the presence of the second equipment unit in its proximity until a disappearance of the additional equipment unit from an area proximate to the first equipment is detected, wherein the first equipment fails to detect the identification device and ends the interval of time of continued presence of the additional equipment in proximity to the first equipment; see also: Col 15 lines 50-59, Col 17 line 63 to Col 18 line 14), preparing a second message identifying the at least one unique beacon identification (Col 15 lines 29-49 teach the first equipment can determine a transfer event has occurred based on data received from equipment units, wherein the transfer occurs between a first equipment unit and the second equipment unit, and wherein this can be transmitted to the server, wherein Fig. 4 and Col 16 lines 17-38 teach the first equipment monitors the presence of the second equipment unit in its proximity until a disappearance of the additional equipment unit from an area proximate to the first equipment is detected, wherein the first equipment fails to detect the identification device and ends the interval of time of continued presence of the additional equipment in proximity to the first equipment, wherein Col 13 lines 37-63 teach the server can receive real-time inventory data from equipment units deployed in the harvesting operation, or the data is transmitted by the equipment units only after a transfer event has occurred; see also: Fig. 3); 
responsive to the second message and the defined parameters for the respective plurality of pieces of equipment (Col 15 lines 29-49 teach the first equipment can determine a transfer event has occurred based on data received from equipment units, wherein the transfer occurs between a first equipment unit and the second equipment unit, and wherein this can be transmitted to the server, wherein Col 13 lines 37-63 teach the server can receive real-time inventory data from equipment units deployed in the harvesting operation, or the data is transmitted by the equipment units only after a transfer event has occurred, wherein Col 3 lines 1-7 teach the determining the proximity of the equipment unit being sufficiently near another equipment unit depends on the type of equipment and the type of mechanism used for transferring the crops; see also: Figs. 3-4, Col 16 lines 17-38), determining the at least one piece of equipment the associated wireless device is no longer within the limited distance range to (Col 15 lines 29-49 teach the first equipment can determine a transfer event has occurred based on data received from equipment units, wherein the transfer occurs between a first equipment unit and the second equipment unit, and wherein this can be transmitted to the server, wherein Fig. 4 and Col 16 lines 17-39 teach a disappearance of the additional equipment from the area proximate the first equipment unit is detected, which is indicated by the end of a time interval of continued presence of the additional equipment in proximity to the first equipment, wherein Col 16 39-67 teach determining a change in the quantity of the crop contained in the first equipment between the time of the first appearance and the time of disappearance, wherein a transfer event is created and associated with the first and additional equipment units based on the updated quantity of crop associated with the first equipment and the quantity of crop associated to the additional equipment unit; see also: Col 18 lines 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosztoczy to incorporate the teachings of Chanasyk to include determining that at least one previously detected unique beacon identification identified in the first message is no longer being detected by the associated wireless device when the associated wireless device is no longer within the limited distance range to a respective one or more beacon transmitters; subsequent to continuously not-detecting the at least one previously detected unique beacon identification for a second predetermined time period, preparing a second message identifying the at least one unique beacon identification; responsive to the second message and the defined parameters for the respective plurality of pieces of equipment, determining the at least one piece of equipment the associated wireless device is no longer within the limited distance range to. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).
Rosztoczy discloses subsequent to continuously detecting the unique beacon identifiers from the one or more beacon transmitters (see above). However, the combination of Rosztoczy and Chanasyk does not explicitly teach subsequent to continuously detecting the unique beacon identification from the one or more of the plurality of beacon transmitters for a first predetermined time period.
From the same or similar field of endeavor, Skaaksrud teaches subsequent to continuously detecting the unique beacon identification from the one or more of the plurality of beacon transmitters for a first predetermined time period ([0137] teaches nodes can be associated with items, such as a person and a piece of equipment, such as in [1376] teaches monitoring a piece of equipment and a hierarchical node for monitoring a piece of equipment, such as farm equipment including wirelessly monitoring operator time on a combine harvester machine as it gathers crops, wherein [0396] teaches determining a node’s location through proximity including analyzing the signal patterns between a master node and an ID node, wherein a threshold may be set for association based on an observed message count within a specific time period, as well as in [0299-0301] teach as a node moves within a wireless network, it may associate itself with a new node, such as in Fig. 8 and [0302-0304] teach the ID node will advertise its signal for at least 5 minutes before it allows another node to connect to it, wherein after the non-connectable interval elapses (i.e. predetermined time period), then the node will move into the ID node general advertising state and can receive requests from the master node in response to the ID node broadcast, as well as in [0325-0326] teach after the transition from the non-connectable interval to the general advertising state, the master node may respond and ask for further information from ID node A, wherein once the master node receives the requested information from ID node A, it may then communicate with the server to notify the server of its passive association with ID node A, and wherein the ID node A can then traverse down part of the transit path while remaining associated with the master node; see also: Figs. 9& 25, [0140, 0308, 0328, 0355-0361, 0396, 1154, 1183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy and Chanasyk to incorporate the teachings of Skaaksrud to include subsequent to continuously detecting the unique beacon identification from the one or more of the plurality of beacon transmitters for a first predetermined time period. One would have been motivated to do so in order to improve the method for determining a node’s location through proximity by including a set threshold for association based on an observed message count within a specific time period, thus improving the quality of data relied upon for location determination and filtering outlying observations (Skaaksrud, [0396]). By incorporating the teachings of Skaaksrud, one would have been able to improve an adaptive, context-aware wireless node network in order to better determine the location of a person and equipment in a wireless network while the items move along a path, thus enhancing logistics operations that rely upon a wireless node network (Skaaksrud, [0136-0137]).

Regarding claim 38, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 37 above.
However, Rosztoczy does not explicitly teach further comprising: defining information to be collected for different activities; and responsive to the determining of the activity for the given worker, receiving from the wireless device the defined information for the derived activity gathered by the given worker.  
From the same or similar field of endeavor, Chanasyk further teaches further comprising: defining information to be collected for different activities (Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation, addition or removal of one or more operator IDs that are to be tracked in the harvesting operation, etc, wherein Col 18 lines 31-40 teach a user interface to display alerts and receive commands from the operator including live updates, which can be received by the server, and wherein Col 13 lines 10-20 teach one or more equipment units can be updated based on crop transfer events that can be manually updated by the user; see also: Col 8 line 38 to Col 9 line 7, Col 13 lines 10-20); 
and responsive to the determining of the activity for the given worker (Col 15 line 60 to Col 16 line 16 teach the server can retrieve an indicator of the type of crop contained in the additional equipment, wherein the server can determine the type of crop transfer event associated with the equipment, wherein based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment), 
receiving from the wireless device the defined information for the derived activity gathered by the given worker (Col 15 line 60 to Col 16 line 16 teach the server can retrieve an indicator of the type of crop contained in the additional equipment, wherein the server can determine the type of crop transfer event associated with the equipment, wherein based on the identification of the second equipment, it has been determined that there is a mismatch in crop types between the two pieces of equipment, wherein Col 16 lines 17-26 teach after detecting the appearance of the additional equipment unit in proximity of the first equipment unit and where there is not a mismatch of crop types, the crop can be transferred, wherein Col 11 lines 27-41 teach one or more end user devices, such as a mobile device, can receive various commands from the end user including addition or removal of one or more equipment units that are to be tracked in the harvesting operation and more, as well as in Col 18 lines 31-40 teach a user interface to display alerts and receive commands from the operator including live updates, which can be received by the server, and wherein Col 13 lines 10-20 teach one or more equipment units can be updated based on crop transfer events that can be manually updated by the user; see also: Col 8 line 38 to Col 9 line 7, Col 13 lines 10-20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy, Chanasyk, and Skaaksrud to incorporate the further teachings of Chanasyk to include further comprising: defining information to be collected for different activities; and responsive to the determining of the activity for the given worker, receiving from the wireless device the defined information for the derived activity gathered by the given worker. One would have been motivated to do so in order to provide a fluid picture of the crop flow within the harvesting process, thus improving efficiency of a harvesting operation by providing tracking units that can determine if a unit is leaving a prescribed work area or if the equipment unit has been deployed to the wrong area (Chanasyk, Col 17 lines 1-19). By incorporating the teachings of Chanasyk, one would have been able to allow better investigation of crop loss events by calculating quantities of crop transferred by various equipment units being operated by one operator ID, which can be useful for tracking an equipment operator performance (Chanasyk, Col 18 lines 15-30).

Regarding claim 39, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 37 above.
Rosztoczy further teaches further comprising recording information for the given worker including the one or more pieces of equipment associated with Page 12the given worker ([0046-0047] teach the server processes may include algorithms to identify assets that are paired or otherwise coupled during a farming activity, wherein if the proximity of the operator’s mobile device and the tractor is within the defined threshold proximity for a certain period of time, the server may pair/couple the mobile device operator and the tractor, as well as in Fig. 1 and [0037-0038] teach the database may associate each asset used in farming activity or operation with a unique identifier, wherein assets include farm equipment such as tractors, planters, as well as the personnel that operate the farm equipment, which can be stored as a database record with one or more workers and one or more pieces of equipment), 
the respective one or more areas of interest the given worker is determined to be within ([0097] teaches the server may further analyze identified and stored data in order to determine the personnel associated with the operation and the one or more management zones, such as farms or fields, wherein a report of the farming operation data can be created and stored; see also: [0051-0052, 0057-0058]), 
and the initiation of the one or more activities determined as being performed by the given worker ([0097] teaches the server may further analyze identified and stored data in order to determine the personnel associated with the operation and the one or more management zones, such as farms or fields, wherein a report of the farming operation data can be created and stored, as well as in [0061-0062] teach identifying a start time for an operation, as well as in [0051] teaches the server processes calculate a farming activity or operation start based on the number of heartbeats within the window that fall inside a given work or management zone; see also: [0046-0047, 0105]).

Regarding claim 40, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 37 above.
Rosztoczy further teaches responsive to the GPS coordinates for the associated wireless device ([0042] teaches the GPS can receive the GPS location data for the tractor operator, as well as in [0003] teaches receiving GPS location data including coordinates from farm workers, as well as in [0039-0040] teach the wireless devices can transmit GPS location data including coordinates and heading; see also: [0043-0047, 0075]), 
determining when the given worker exits one of the respective one or more areas of interest the given worker had been within ([0059] teaches that the server may identify 80% of the GPS location data points within the last two turns as being outside of the work or management zone, as well as in [0049] teaches the server may identify farm activity “windows” based on GPS location data as being outside a work or management zone); 
and responsive to either the second message or the determination the given worker has exited the one of the respective one or more areas of interest ([0059] teaches that the server may identify the end of the farming activity by identifying 80% of the GPS location data points within the last two turns as being outside of the work or management zone, as well as in [0049] teaches the server may identify farm activity “windows” based on GPS location data as being outside a work or management zone), 
identifying the determined activity as being completed by the given worker ([0059] teaches that the server may identify the end of the farming activity by identifying 80% of the GPS location data points within the last two turns as being outside of the work or management zone; see also: [0049]).  


Regarding claim 41, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 35 above.
Rosztoczy further teaches wherein server is further configured to determine if the location associated with the given worker exits the area of interest that the given worker was previously identified as being within ([0059] teaches that the server may identify 80% of the GPS location data points within the last two turns as being outside of the work or management zone, as well as in [0049] teaches the server may identify farm activity “windows” based on GPS location data as being outside a work or management zone); 
and responsive to the determination the location has exited the determined area of interest ([0059] teaches that the server may identify the end of the farming activity by identifying 80% of the GPS location data points within the last two turns as being outside of the work or management zone, as well as in [0049] teaches the server may identify farm activity “windows” based on GPS location data as being outside a work or management zone), 
identify the determined activity as being completed by the given worker ([0059] teaches that the server may identify the end of the farming activity by identifying 80% of the GPS location data points within the last two turns as being outside of the work or management zone; see also: [0049]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rosztoczy et al. (US 20180101612 A1) in view of Chanasyk et al. (US 11315052 B2) and in view of Skaaksrud (US 20150349917 A1) and further in view of Nair (US 20170195182 A1).

Regarding claim 26, the combination of Rosztoczy, Chanasyk, and Skaaksrud teach all the limitations of claim 25 above.
However, Rosztoczy does not explicitly teach wherein the information includes pictures related to the activity.  
	From the same or similar field of endeavor, Nair teaches the information includes pictures related to the activity (paragraph [0045] teaches the user provides evidence of their completed task by sending a photo or video; see also: [0066]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rosztoczy, Chanasyk, and Skaaksrud to incorporate the teachings of Nair to include the information includes pictures related to the activity. One would have been motivated to do so in order to incentivize the performer of the task to provide evidence for confirmation of the completed task (Nair, [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weizman et al. (US 20160286339 A1) discloses filtering beacons detected by a device and stopping filtering beacons from a device if the difference between the current time and the most recent time is greater than or equal to a threshold
Shiffert et al. (US 20160203522 A1) discloses a beacon identifier is within range and meets a required proximity threshold when a threshold number of repeated transmissions has occurred
Cook (US 20180074178 A1) discloses a controller can collect detection signals within a zone over a period of time, wherein if the number of detections exceeds a user defined threshold during that period of time, then that object is “learned out” and the detection signals are classified as component-associated detection signals, which indicates the component is within a given range of the controller’s detection sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                 

/SARA GRACE BROWN/Examiner, Art Unit 3683